Citation Nr: 0013162	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for excess callus of the 
left os calcis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1997 rating 
decision from the Pittsburgh, Pennsylvania, Regional Office 
(RO), which confirmed the schedular 10 percent evaluation in 
effect for excess callus of the left os calcis.  The veteran 
timely appealed that determination to the Board.

It is significant to note that in an April 1999 rating 
decision, the RO assigned a schedular 10 percent evaluation 
for residuals of an appendectomy scar, effective in October 
1998, the date of receipt of the veteran's claim for 
increased rating.  Thereafter, the veteran filed a notice of 
disagreement to this decision in May 1999.  In a memorandum 
dated later that same month, the veteran's accredited 
representative stated that he had spoken with the veteran and 
that the veteran had decided to withdraw his notice of 
disagreement to the April 1999 rating decision.


REMAND

The veteran's claim for a higher evaluation for his left foot 
disability constitutes a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Therefore, 
the Department of Veterans Affairs (VA) has a statutory 
obligation to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In conjunction with the current claim, the veteran underwent 
a VA orthopedic examination of his left foot in July 1997.  
At that time, the veteran reported complaints of constant 
sharp pain and burning sensation in his left foot, which 
occurs on a daily basis.  The examiner concluded that the 
veteran had a diagnosis of healed scar on the left ankle.  

However, the examiner did not provide any range of motion 
findings of the left foot; nor did he address whether there 
was evidence of pain on motion, weakness, fatigability, or 
incoordination during the examination, and whether, and to 
what extent, the veteran experienced additional functional 
loss due to those factors with repeated use or during flare-
ups.  In this regard, the Board notes that when evaluating 
musculoskeletal disabilities the VA may, in addition to 
applying scheduler criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  As the medical evidence currently of record does not 
reflect full consideration of the factors noted above, the 
Board finds that the veteran should undergo further 
orthopedic evaluation to assess the full extent of his 
service-connected left foot disability; the RO should 
consider also consider the extent of functional loss due to 
the factors outlined above in adjudicating the claim.

The examiner should also render specific findings pertaining 
to the left foot scar, such as whether the scar is tender and 
painful on objective demonstration; whether the scar is 
subject to repeated ulceration; and whether the scar, itself, 
results in any limitation of function.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (1999).  In adjudicating 
the claim, the RO should consider whether a compensable 
evaluation for a symptomatic or function-limiting scar is 
warranted on an alternative or additional basis.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14). 

Prior to having the veteran undergo further evaluation, the 
RO should obtain and associate with all outstanding pertinent 
treatment records, so that the examiner's review of the 
veteran's pertinent medical history is an informed one.  The 
record reflects that the veteran has received outpatient 
treatment at the University Drive VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania.  The Board emphasizes the 
importance of obtaining all pertinent, outstanding records 
from VA facilities, since those records are deemed 
constructively (even if not physically) of record. See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Such records may also contain 
diagnostic studies or clinical findings that may be 
determinative in the disposition of this claim.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
hereby REMANDED to the RO for the following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the University Drive VAMC 
in Pittsburgh, Pennsylvania; as well as 
from any other source or facility 
identified by the veteran.  If any 
requested records are unable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1, above, the RO should arrange 
for the veteran to undergo a VA 
orthopedic examination to determine the 
current extent of his service-connected 
excess callus of the left os calcis.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies (reported in degrees, with normal 
findings provided for comparison 
purposes), should be conducted, and all 
clinical findings should be reported in 
detail.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
left foot disability.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above with 
increased activity, and during flare-ups.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.

The examiner also should include a 
detailed description regarding the scar 
on the left foot, to include whether it 
is painful and tender on objective 
demonstration; whether the scar is 
subject to repeated ulceration; and 
whether the scar results in any 
functional limitation of the foot.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, he/she 
should clearly so state.  Otherwise, all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for increased rating for excess callus of 
the left os calcis on the basis of all 
pertinent evidence of record and legal 
authority, specifically to include that 
cited to herein.  In accordance with the 
instructions noted above, the RO should 
consider the extent of functional loss 
due to pain, weakness and other factors, 
to include with repeated use/and or 
during flare-ups.  The RO should also 
consider whether a compensable evaluation 
for a symptomatic or function-limiting 
scar is warranted, on an alternative or 
additional basis.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


